AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 15th day of May 2013, to the Custody Agreement, dated as of June 22, 2006, as amended, (the "Custody Agreement") is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Villere Funds and U.S. Bank N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend a series of the Trust to add theVillere Equity Fund and amend the fees; and WHEREAS, Article XIV, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit O to the Custody Agreement is hereby superseded and replaced with Amended Exhibit O attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANK N.A. By: /s/ Elaine E. Richards By: /s/ Michael R. McVoy Name:Elaine Richards Name: Michael R. McVoy Title:President Title: Senior Vice President 1 Amended Exhibit O to the PMP Custody Agreement Name of Series Date Added Villere Balanced Fund Villere Equity Fund On or after May 31, 2013 VILLERE BALANCED FUND CUSTODY FEE SCHEDULE at May, 2013 Annual fee based upon market value per fund*: Based upon an annual rate of: [ ] ([ ] basis point) on Balance Minimum Annual Fee Per Fund:$[ ] Portfolio Transaction Fees $[] per US Bank repurchase agreement transaction $[] per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agreement $[] per portfolio transaction processed through our New York custodian definitive security (physical) $[] per principal paydown $[] per option/future contract written, exercised or expired $[] per Cedel/Euroclear transaction $[] per Mutual fund trade $[] per Fed Wire $[] per margin variation Fed wire $[] per short sale · A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. · No charge for the initial conversion free receipt. · Overdrafts – charged to the account at prime interest rate plus 2. · Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Fees are billed monthly. * Subject to CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit O. ST. DENIS J. VILLERE & CO., LLC Name: /s/ George V. Young Title: Date: 2
